Stanard, for-the appellant, moved an addition to the order made yesterday ; that in case the money decreed to the appellee shall have been paid, it be decreed back.
Judge Roane
observed, that a similar order had been made in the case of Branch v. Burnley, 1 Call, 160.
The following addition was therefore made to the order : “ And if the amount of the money and costs recovered by tne decree in the original suit, and of the costs recovered by the original decree on the bill of the review, shall have been paid to the'appellee, it is further decreed, that he do repay the same to the appellant, with interest thereon, after the rate of six per centum per annum, from the time of the receipt thereof, till it be re~ paid.